UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6152



RONALD JOSEPH MAYFIELD,

                                            Petitioner - Appellant,

          versus


JON P. GALLEY, Warden; J. JOSEPH CURRAN, JR.,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-796-CCB)


Submitted:   March 25, 2004                 Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Schatzow, Mitchell Yale Mirviss, Tracey Cohen Paliath,
VENABLE, L.L.P., Baltimore, Maryland, for Appellant. Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald Joseph Mayfield seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Mayfield   has   not     made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -